DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-17 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treatment of allergic rhinitis, asthma or chronic obstructive pulmonary disease, does not reasonably provide enablement for a method of treating an allergic or inflammatory disorder generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Claim 7 recites “a method of treating an allergic or inflammatory disease”.  First, the instant claim appears to be a 'reach through' claim.  Reach through claims, in general have a format drawn to mechanistic, receptor binding or enzymatic functionality and thereby reach through to the corresponding therapeutic method of any or all diseases, disorders or conditions, for which they lack written description and enabling disclosure in the specification thereby requiring undue experimentation for one of skill in the art to practice the invention.
The specification only provides biological testing information regarding ‘enzymatic inhibiting activity against PGD2 Synthase’ and there is no disclosure, how one of ordinary skill in the art can extrapolate this data to the treatment of all of the diseases encompassed by the instant claim.  Mesquita-Santos et al. (Journal of Immunology 2006) provide that “However, there is no evidence as yet indicating that PGD2-triggered signaling is important in vivo for activation/function of eosinophils, beyond its role in cell recruitment” (page 1326).  This establishes the uncertainties and the level of unpredictability in the relevant state of the art and therefore, one of ordinary skill in the art would be required to go through undue experimentation to find the modulating activity of the compounds.
The instant claims recites method of treatment of various disorders and the specification fails to enable one skilled in the art for the recited use.  The use disclosed in the specification is as therapeutic agents for the treatment of diseases listed in page 6, which includes various inflammatory disorders, allergic disorders, etc.  
Further, the claims cover ‘disorders’ having diverse mechanisms and/or involving various organs and parts of a human body and therefore, the treatment recited in the claims is extremely broad.  Further, there is no description regarding how to identify the subject ‘in need of such treatment’ of these assorted diseases.  Test procedures for measuring the PGD2 Synthase activity of the compounds is provided on pages 38-41, however, there is nothing in the disclosure regarding how this in vitro assay correlates to the treatment of the disorders of the instant claims.  The data provided in insufficient such that no reasonable extrapolation could be made by one skilled in the art regarding the activity of the compounds.  The area of receptor interactions is highly structure specific and unpredictable.  Further, there is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same.  Note In re Surrey, 151 USPQ 724 regarding sufficiency of disclosure for a Markush group.
Further, there is no disclosure regarding how the patient in need of the treatment is identified and further, how all types of disorders of the claims having diverse etiologies are treated.  See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  Receptor activity is generally unpredictable and highly structure specific area, and the inhibitory data provided is insufficient for one of ordinary skill in the art in order to extrapolate to all types of disorders of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims. 
Enablement for the scope of ''treatment of inflammatory disorders'' generally is not present.  For a compound or genus to be effective against inflammation generally is contrary to medical science.  Inflammation is a process, which can take place individually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. There is no common mechanism by which all, or even most, inflammations arise. Mediators include bradykinin, serotonin, C3a, C5a, histamine, assorted leukotrienes and cytokines, and many, many others.  Accordingly, treatments for inflammation are normally tailored to the particular type of inflammation present, as there is no, and there can be no ''magic bullet'' against inflammation generally.  Inflammation is the reaction of vascularized tissue to local injury; it is the name, given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types. Acute inflammation is the response to recent or continuing injury. The principal features are dilatation and leaking of vessels, and recruitment of circulating neurophils. Chronic inflammation or ''late-phase inflammation'' is a response to prolonged problems, orchestrated by T-helper lymphocytes. It may feature recruitment and activation of T- and B-lymphocytes, macrophages, eosinophils, and/or fibroblasts. The hallmark of chronic inflammation is infiltration of tissue with mononuclear inflammatory cells. Granulomas are seen in certain chronic inflammation situations. They are clusters of macrophages, which have stuck tightly together, typically to wall something off. Granulomas can form with foreign bodies such as aspirated food, toxocara, silicone injections, and splinters. Otitis media is an inflammation of the lining of the middle ear and is commonly caused by Streptococcus pneumoniae and Haemophilus influenzae. Cystitis is an inflammation of the bladder, usually caused by bacteria. Blepharitis is a chronic inflammation of the eyelids that is caused by a staphylococcus. Dacryocystitis is inflammation of the tear sac, and usually occurs after a long-term obstruction of the nasolacrimal duct and is caused by staphylococci or streptococci. Preseptal cellulitis is inflammation of the tissues around the eye, and Orbital cellulitis is an inflammatory process involving the layer of tissue that separates the eye itself from the eyelid. These life-threatening infections usually arise from staphylococcus. Hence, these types of inflammations are treated with antibiotics.  Certain types of anti-inflammatory agents, such as non-steroidal anti-inflammatory medications (Ibuprofen and naproxen) along with muscle relaxants can be used in the non-bacterial cases. The above list is by no means complete, but demonstrates the extraordinary breadth of causes, mechanisms and treatment (or lack thereof) for inflammatory disorders. It establishes that it is not reasonable to any agent to be able to treat inflammatory disorders generally.
The number and complexity of allergenic triggers rise with each year that passes, the incidence of allergic diseases rises, and diseases like eczema have now reached epidemic proportions with no end in sight.  Doctors and researchers struggle to find an effective therapeutic remedy, but so far have achieved only palliative remedies.  Allergic reactions or diseases may involve any part of the body; the most frequently involved are the nose and chest with resultant symptoms of hay fever, rhinitis or asthma, respectively.  The skin and eyes also commonly show allergic symptoms.  Anaphylactic shock is a severe allergy, which affects many organs at the same time causing a rapid decrease in blood pressure, fainting and, occasionally, death.  Allergies come in a variety of forms and vary in severity from mildly bothersome to life-threatening and there is no single method of treatment which is known to be effective against all types of allergies.
The diagnosis of each of the disease is generally suggested by medical history and reports of endoscopy, cytology, X-ray, biopsy, etc. depending on the symptoms, signs and complications, which is essential to establish the dosage regimen for appropriate treatment or prevention.  The disclosure does not provide any guidance towards the dosage regimen required to facilitate the treatment and/or inhibition of the claimed disorders, nor indicate competent technical references in the appropriate methods.
(Only a few of the claimed diseases are discussed here to make the point of an insufficient disclosure, it does not definitely mean that the other diseases meet the enablement requirements).
There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disease(s) or disorder(s) claimed herein and therefore, require the treatment.  Next, applicant’s attention is drawn to the Revised Utility and Written Description Guidelines, at 66 FR 1092-1099, 2001 wherein it is emphasized that ‘a claimed invention must have a specific and substantial utility’.  The disclosure in the instant case is not sufficient to enable the instantly claimed methods solely based on the in vitro PGD2 Synthase activity disclosed for the compounds.
	Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.

Claim 17 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the compound 
    PNG
    media_image1.png
    106
    194
    media_image1.png
    Greyscale
, does not reasonably provide enablement for an acid addition salt thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
The specification fails to enable the acid addition salt of the compound 
    PNG
    media_image1.png
    106
    194
    media_image1.png
    Greyscale
.  The specification discloses the compound recited in instant claims at page 23.  The compound appears to have resulted when 2-(pyridin-2-yl)-pyrimidine-5-carboxylic acid is reacted with carbonyldiimidazole (CDI) (relevant reaction step depicted below for convenience):

    PNG
    media_image2.png
    141
    535
    media_image2.png
    Greyscale

The specification, however, does not identify the compound by name and/or provide that the instantly claimed compound was isolated, see the description of the reaction scheme at page 23, lines 4-16.  In order to prepare or convert the compound to the corresponding acid addition salt, the compound must be obtained or isolated and the specification does not establish this step.  Therefore, there is insufficient enablement for the acid addition salt of the compound recited in instant claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-10, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 3 is confusing because the claim has a ‘semicolon’ ( ; ) at the end of the claim instead of a period ( . ).  It is not clear if the last term ‘amide’ is end of the claim or if anything is left out from the claim.
Claim 9 directed to “A process for preparing a compound according to claim 1”, recites that “… with an acid compound of formula 
    PNG
    media_image3.png
    135
    190
    media_image3.png
    Greyscale
” which appears to be an improper reactant.  The compound of formula (I) according to the claim 1 has a 2-pyridin-2-yl (i.e., 
    PNG
    media_image4.png
    55
    67
    media_image4.png
    Greyscale
) group at the 2-position of the pyrimidine and the above ‘acid’ reactant has a phenyl group.  It is not clear how the 2-phenyl-pyrimidine-5-carboxylic acid reactant is used in the preparing a compound having 2-pyridin-2-yl-pyrimidine… compound.  The reaction Scheme I at page 16 shows a compound of formula VI as the acid reactant, wherein the compound has a 2-pyridinyl group at the 2-position of the pyrimidine.
Claims 10, 13 and 15 do not end with a period ( . ).  A claim must end with a ‘period’ clearly indicating the end of each claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, and 6-8 are rejected under 35 U.S.C. 102(a) as being anticipated by Hahn, WO 2010/080563 (published: July 15, 2010).  The instant claims read on reference disclosed compound, see the compound in page 4, lines 6-9 (depicted below for convenience).  Further, the reference discloses a method of preventing or ameliorating macular degeneration, including age-related macular degeneration, in a patient by administering the disclosed compound (e), see page 5. 

    PNG
    media_image5.png
    254
    894
    media_image5.png
    Greyscale

	Note:	Applicant's claim for the 35 USC 119(e) priority based on U.S. Provisional Application 61/249,693 filed October 8, 2009 is acknowledged.  Applicant cannot rely on the priority date to overcome the above rejection because the provisional application does not fully support the instant claims.  See for example, that the provisional application does not disclose 'a pharmaceutically acceptable salt' of formula (I).

Claims 1-3, and 6-8 are rejected under 35 U.S.C. 102(e) as being anticipated by Hahn, WO 2010/080563 (effective filing date: December 18, 2008).  The instant claims read on reference disclosed compound, see the compound in page 4, lines 6-9.  Further, the reference discloses a method of preventing or ameliorating macular degeneration, including age-related macular degeneration, in a patient by administering the disclosed compound (e), see page 5.
The applied reference has a common assignee with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not the invention “by another,” or by an appropriate showing under 37 CFR 1.131.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 9-16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-15 of prior U.S. Patent No. 9,469,627. This is a statutory double patenting rejection.
	The scope of instant claims 9-11 is identical to that of reference claims 8-10; scope of instant claims 12-14 is identical to that of reference claims 11-13; and scope of instant claims 15-16 is identical to that of reference claims 14-15.  The three sets of the instant claims (i.e., claims 9-11, claims 12-14, and claims 15-16) are directed to ‘a process for preparing a compound according to claim 1’, wherein instant claim 1 is directed to ‘a compound of formula (I) or a pharmaceutically acceptable salt thereof’.  Each of the reference claims 8, 11, and 14 are also directed to ‘process for preparing a compound of formula (I) or a pharmaceutically acceptable salt thereof’.  Accordingly, the instant claims 9-16 are identical in scope with that of reference claims 8-15.
Note:	In instant claim 9, the structure of the ‘acid compound’ is assumed to be a typographical error (see the rejection under 35 U.S.C. 112, second paragraph above).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,469,627. Although the claims at issue are not identical, they are not patentably distinct from each other.
 	The reference claims are drawn to compounds of formula (I), see the structural formula in claim 1 and the corresponding species, see for example, the compound in claim 3.  The reference claimed compounds are taught to be useful as pharmaceutical agents, see claim 7 which is drawn to a method of treating an allergic or inflammatory disorder by administering the reference compounds.  Further, the reference claims 8-15 are directed to a process to prepare the compound of formula (I).  The instant claims are directed to same generic group of compounds as recited in reference claims.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any one of the compounds from the reference claimed and/or prepare a pharmaceutically acceptable salt of the reference claimed compound because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to select a compound from reference genus or the corresponding pharmaceutically acceptable salt thereof, because such compound or salt would have been suggested by the reference as a whole.

Claims 1-3, and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,937,175. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are directed to a pharmaceutical composition comprising 2-pyridin-2-yl-pyrimidine-5-carboxylic acid 3-[5-(1-hydroxy-1-methyl-ethyl)-1,2,4-oxadiazol-3-yl]-benzylamide (see reference claims 1 and 2); and a therapeutic method comprising administering to a patient a pharmaceutically effective amount of a compound 2-pyridin-2-yl-pyrimidine-5-carboxylic acid 3-[5-(1-hydroxy-1-methyl-ethyl)-1,2,4-oxadiazol-3-yl]-benzylamide (see reference claims 3-6).  The instant claim 1 recites a genus that encompass the compound recited in reference claims; claim 2 recites a subgeneric embodiment of the genus recited in claim 1; and claim 3 recites the compound recited in reference claims.
It would have been obvious to one having ordinary skill in the art at the time of the invention to select the compound from reference claims, prepare structurally analogous compounds thereof and/or form a genus around the compound of reference claims because the skilled artisan would have had the reasonable expectation that such structurally analogous compounds or the genus around the reference compound would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art in possession of the pharmaceutical composition or the therapeutic method recited in the reference claims would have been motivated to select the compound from reference claims and prepare a genus of structurally analogous compounds because such genus of structurally analogous compounds would have been suggested by the reference as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

May 20, 2022